Citation Nr: 0942428	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss in excess of 0 percent prior to July 18, 2007, and in 
excess of 20 percent from July 18, 2007.

2.  Entitlement to an earlier effective date for a grant of 
an increased rating for service-connected bilateral hearing 
loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Manila, Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim for increased (compensable) rating for 
hearing loss was received on October 6, 2005.  Because this 
is an increased rating claim, the increased rating period 
under consideration is from one year prior to receipt of the 
October 6, 2005 increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2009) (up to one year prior to receipt of 
claim if it is factually ascertainable that an increased in 
disability had occurred).  

In a January 2006 rating decision, the RO denied an increased 
(compensable) rating for bilateral hearing loss.  In August 
2006, the Veteran entered a notice of disagreement with the 
denial of increased (compensable) rating for bilateral 
hearing loss.  While the increased rating for hearing loss 
appeal was pending the RO, an October 2007 rating decision 
granted an increased rating to 20 percent for part of the 
increased rating period from July 18, 2007, creating a 
"staged" increased rating of 0 percent prior to July 18, 
2007 and 20 percent from July 18, 2007.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  A statement of the case 
was issued in October 2007 on the issue of increased rating 
for hearing loss.  The Veteran's substantive appeal on the 
increased rating issue was received in December 2007.  

The October 2007 rating decision granted the increased rating 
to 20 percent for hearing loss for part of the increased 
rating period from July 18, 2007.  The Veteran entered a 
notice of disagreement with the effective date for increased 
rating.  A statement of the case was issued in February 2008 
on the issue of earlier effective date for increased rating 
for hearing loss.  The Veteran's substantive appeal on the 
effective date issue was received in March 2008.  Because 
this appeal arose from an increased rating claim, the 
increased rating period under consideration is from one year 
prior to receipt of the October 6, 2005 increased rating 
claim; therefore, the effective date claim legally only 
pertains to any period prior to October 6, 2004.  Any 
contentions that the Veteran's service-connected hearing loss 
had worsened on or after October 6, 2004 must be considered 
as part of the issue of increased rating claim for hearing 
loss (that was received on October 6, 2005), and not part of 
an effective date issue.  The effective date issue pertains 
only to any contentions that a higher rating should have been 
granted prior to October 6, 2004.  

A June 2007 RO rating decision denied TDIU.  In August 2007, 
the Veteran entered a notice of disagreement with the denial 
of TDIU.  A statement of the case was issued in February 2008 
on the issue of TDIU.  The Veteran's substantive appeal on 
the TDIU issue was received in March 2008.  

In July 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board personal hearing held at 
the RO.  A transcript of that hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was granted 
in a prior final rating decision of July 1996, which assigned 
a noncompensable initial rating; the Veteran did not appeal 
this rating.  

2.  The Veteran's claim for increased rating for bilateral 
hearing loss was received on October 6, 2005.  

3.  There is a reasonable doubt on the question of whether, 
as of October 6, 2004, it was factually ascertainable that 
the Veteran's service-connected bilateral hearing loss had 
increased in severity to warrant a 10 percent disability 
rating. 

4.  VA audiological examination of November 2005 shows 
findings suggestive of Level IV hearing loss for the left ear 
and Level IV hearing loss for the right ear.  

5.  Audiological evaluation establishes that as of July 18, 
2007 the Veteran's service-connected left ear hearing loss is 
consistent with Level VI hearing impairment, and his service-
connected right ear hearing loss is shown to be consistent 
with Level V hearing impairment, so the criteria for a 20 
percent rating were met.  

6.  The Veteran's service-connected disabilities are tinnitus 
rated at 10 percent disabling and bilateral hearing loss 
rated at 20 percent disabling; the combined rating for these 
disabilities is 30 percent.  

7.  The Veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment for any period.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
bilateral hearing loss, but no higher, have been met for the 
period of increased rating from October 6, 2004 to July 18, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.3, 4.7, 
4.85, Diagnostic Code 6100, 4.86 (2009).

2.  The criteria for a disability rating in excess of 20 
percent disabling for bilateral hearing loss have not been 
met for the period from July 18, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.383, 3.385, 4.3, 4.7, 4.85, Diagnostic 
Code 6100, 4.86 (2009).

3.  The criteria for an effective date prior to October 6, 
2004 for a grant of entitlement to a 10 percent rating for 
bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400(o)(2) (2009).

4.  The criteria for a TDIU have not been met for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In regards to the issues to be adjudicated, the Veteran's 
increased rating claim on appeal was received on October 6, 
2005.  A letter addressing the increased rating and TDIU 
claims was sent in September 2006  prior to the January 2007 
rating decision addressing the hearing loss increased rating 
claim and the June 2007 rating decision addressing TDIU.  In 
regards to the effective date issue which was not yet on 
appeal, this September 2006 letter advised the Veteran as to 
how VA assigns an effective date and provided notice of what 
is required to an effective date for the award of benefits.  
Further, the Veteran's earlier effective date claim, which 
legally pertains only to the period prior to October 6, 2004, 
cannot be substantiated as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

Thereafter, the RO's October 2007 rating decision granting a 
20 percent rating for hearing loss assigned the effective 
date at issue, with notice sent the same month.  The Veteran 
was provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating, 
an earlier effective date, and TDIU, which included notice of 
the requirements to prevail on these types of claims and of 
his and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  Additional notice was 
sent in an August 2008 letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The September 2006 letter provided 
such notice.  The August 2008 letter provided notice 
regarding increased ratings.  Thereafter the RO readjudicated 
the issues of increased rating for hearing loss, earlier 
effective date, and TDIU in a May 2009 supplemental statement 
of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private 
treatment records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records, 
VA examination reports, and private medical records have been 
associated with the record.  In summary, the duties imposed 
by 38 U.S.C.A. §§ 5103 and 5103A have been considered and 
satisfied.  

II.  Factual Background for All Appellate Issues

The Veteran contends that he is entitled to an increased 
rating for his bilateral hearing loss.  He further contends 
that an effective date should be assigned for the increased 
ratings.  Finally he alleges that he should be awarded TDIU 
for his service-connected disabilities.  

The Veteran is noted to have filed an original claim for 
service connection for hearing loss in September 1994.  After 
initially denying service connection in a July 1996 rating 
decision, which the Veteran initiated an appeal against, 
service connection for hearing loss was granted by the RO in 
a July 1996 rating, which assigned an initial noncompensable 
(0 percent) rating.  Notice of that decision was sent in July 
1996.  The Veteran did not appeal this decision and it became 
final.  
38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 20.1103.  

The June 1995 VA examination report reviewed by the RO in the 
July 1996 rating decision showed average right ear puretone 
thresholds of 44 decibels and left ear puretone average 
thresholds of 54 decibels at 1000, 2000, 3000, and 4000 
Hertz.  Speech discrimination was 88 percent for the right 
ear and 84 percent for the left ear.  

Thereafter the Veteran did not submit any communications that 
could be construed as an increased rating claim until October 
6, 2005 when he requested an increased rating for the 
service-connected hearing loss disability.  This increased 
rating claim was received on October 6, 2005.  

In the January 2006 rating on appeal, the RO denied the claim 
for increased rating for hearing loss.  The Veteran filed a 
notice of disagreement with the increased rating denial in 
August 2006, which the RO instead treated as a new claim and 
again denied an increased rating for hearing loss in a 
January 2007 rating.  Following a statement of the case that 
was issued in October 2007 on the issue of increased rating 
for hearing loss, the appeal of the August 2006 rating 
decision was perfected in December 2007 with a substantive 
appeal.  While the increased rating for bilateral hearing 
loss was on appeal, in an October 2007 rating decision, the 
RO denied a compensable rating prior to July 18, 2007, but 
granted a 20 percent rating for the increased rating period 
beginning July 18, 2007, thus creating a "staged" rating.  
The TDIU claim was denied in the June 2007 RO rating decision 
on appeal.

Among the pertinent evidence submitted in support of the 
current claims on appeal are as follows.  A May 1985 letter 
from an audiologist, Dr. Israel, noted that the Veteran has 
been retired on disability for hypertension and hearing loss 
since 1984 from the U.S. Marshal's Office where he was 
employed from 1970 to 1972 and from 1980 to 1984.  He worked 
as a private investigator from 1973 to 1975 and as an 
investigator for D.C. government from 1975 to 1980.  He was a 
D.C. police officer from 1968 to 1970.  He was a physical 
therapist from 1964 to 1967.  The audiologist noted that the 
Veteran had bilateral sensorineural hearing loss at high 
frequencies bilaterally, and that he would benefit 
significantly from high frequency amplification.  

A July 1985 Workers Compensation decision from the U.S. 
Department of Labor noted that the Veteran had permanent and 
partial loss of use or loss of binaural hearing loss and 
awarded compensation benefits.  

An August 1994 report from an audiologist noted that test 
results showed the Veteran's hearing as normal throughout 
1000 Hertz, dropping to a moderate to severe neural hearing 
loss in the mid to high frequencies.  His speech recognition 
threshold was in the range of normal hearing.  He was deemed 
an excellent candidate for hearing aids. 

In August 1994 a letter from an occupational rehabilitation 
counselor who was asked by the U.S. Department of Labor 
Office of Workers Compensation to assist with returning the 
Veteran to employment noted his past occupation as a Deputy 
U.S. Marshal.  Also noted was his binaural hearing loss 
preventing him from hearing high pitched sounds.  The letter 
asked that an audiologist clarify how the hearing loss 
affects his hearing ability in terms of what he may or may 
not be able to hear compared to a normal hearing person.  
This information was requested as the counselor did not want 
to assist the Veteran to obtain an employment situation where 
his hearing loss would interfere with the normal requirements 
of his employment.  A September 1994  letter from the 
audiologist who wrote the August 1994 report, in response to 
this letter noted that an enclosed audiogram showed the 
Veteran would have significant hearing speech under normal 
circumstances particularly in the presence of competing and 
background noises.  He was noted to be an excellent candidate 
for hearing aids and if fitted with appropriate 
amplification, should not have significant impairment in his 
ability to perform in the workplace; however, until he 
obtained such amplification, he would have a hearing 
impairment which would interfere with his communication 
ability.  An October 1994 letter from a hearing aid 
specialist also reported that the Veteran was an excellent 
candidate for hearing aids and would be more productive at 
work and have better quality of life with amplification.  

A September 1994 decision letter from the U.S. Department of 
Labor, Workers Compensation Office, said that the Veteran's 
compensation was being reduced because medical evidence 
showed he was no longer totally disabled for work due to the 
effects of his injury of November 1983.  Based on records of 
his injury and considering all significant preexisting 
impairments and nonmedical evidence, it was found that he was 
able to work as a private investigator.  

Of record are repeated uninterpreted audiological evaluations 
from 1983 to 1996 done by evaluators in conjunction with a 
claim for Federal Workers Compensation benefits, which 
reflect hearing loss in both ear, but with scores that do not 
meet the criteria of exceptional patterns of hearing 
impairment, as the scores recorded of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz are not suggestive of 55 
decibels or more at each frequency, nor are they suggestive 
of a puretone threshold of 30 decibels or less at 1000 Hertz 
or 70 decibels or more at 2000 Hertz.  However some of the 
discernable records do suggest that he had a compensable 
hearing loss as early as March 1988 when his left ear 
averaged 51 decibels with speech discrimination of 72 percent 
and his right ear averaged 45 decibels with speech 
discrimination of 84 percent.  (This would be Level V hearing 
in the left ear and Level II hearing in the right ear which 
is 10 percent disabling under Diagnostic Code 6100, Table 
VII).  A May 1989 audiology record also reflects findings 
suggestive of Level V hearing in the left ear (average 51 
decibels, 72 percent speech discrimination) and level II 
hearing in the right ear (average 45 decibels, speech 
discrimination 84 percent).  The more recent records up to 
1996 do not contain discernible scores, but there was a 
notation of "needs help" written in an October 1994 record.  

A February 1999 occupational opinion from a B.B. M.D. MPH to 
the U.S. Attorney's Office stated that the Veteran was not 
medically qualified to perform full ranges of duties of the 
U.S. Marshal's service/criminal investigator.  This was based 
on the severity of the Veteran's auditory acuity as reported 
in numerous audiograms presented for the doctor's review.  
The evaluating doctor noted that hearing was the second most 
important sense for law enforcement after vision.  Hearing 
aids were deemed not sufficient in correcting hearing loss 
for law enforcement purposes because of a conductive delay 
created by the hearing aid.  The devices helped with moderate 
to severe hearing loss but were not very effective with 
sensory losses.  The improvement of placing hearing aids on 
this Veteran was minimal.  The conclusion drawn was that 
there was no reasonable accommodation to compensate for the 
severity of the Veteran's hearing impairment in context to 
the full weapons bearing duties and responsibilities of this 
job as a U.S. Marshal.  A hearing aid could not restore the 
level of auditory acuity necessary to provide reliable 
sensory defenses in all listening environments.  Good 
auditory acuity was essential to ensure the best possible 
chance of performing the required duties and decreasing the 
chance of injury or death.

These above described records and audiological examinations 
from the 1980's to 1999 are noted to be associated with a 
Federal Workers compensation claim and thus are Federal 
records.  

The report of a November 2005 VA audiology examination 
neglected to state the specific Hertz's at which the 
following measurements in decibels were made.  For the right 
ear the decibels were measured as 25, 30, 70 and 80.  This 
averaged to 51 decibels for the right ear. For the left ear 
the decibels were measured as 20, 35, 75 and 80.  This 
averaged to 53 decibels for the right ear.  No testing of 
word discrimination was recorded.  

For the purposes of rating and consideration of the 
appropriate criteria for adjudicating hearing loss, the Board 
presumes that these measurements were made respectively at 
1000, 2000, 3000, and 4000 Hertz.  The results of all 
diagnostic and clinical tests was that the Veteran had 
moderate to severe sensorineural hearing loss at high 
frequency bilaterally.  He also had bilateral tinnitus that 
was moderate to severe.  The general occupational effects 
were that he had significant effects due to decreased 
concentration and poor social interaction.  This was the case 
for both the hearing loss and the tinnitus.  There was no 
effect on shopping, exercise, sports, travel, feeding, 
bathing, dressing, toileting or grooming.  There was mild 
effect on chores and recreation.  

The report of an August 2006 private examination revealed 
that an audiological evaluation done at 1000, 2000, 3000, and 
4000 Hertz were as follows:  For the right ear the decibels 
recorded were 40, 75, not recorded for 3000 Hertz, and 75 
Hertz, respectively.  For the left ear decibels recorded were 
50, 80, not recorded for 3000 Hertz, and 75 Hertz, 
respectively.  The assessment was bilateral moderate to 
severe hearing loss.

The report of an October 2006 VA compensation and pension 
examination revealed that his audiological evaluation done at 
1000, 2000, 3000 and 4000 Hertz were as follows:  For the 
right ear the decibels recorded were 25, 55, 55 and 60 Hertz 
respectively with an average of 48.75 decibels.  For the left 
ear, decibels recorded were 35, 75, 75, and 75 Hertz, 
respectively, with an average of 65 decibels.  Speech 
recognition using the Maryland CNC scores were 92 percent 
right and 92 percent left ear.  The assessment was mild to 
moderately severe sensorineural hearing loss.

The report of a July 2007 private examination revealed that 
an audiological evaluation done at 1000, 2000, 3000 and 4000 
Hertz were as follows:  For the left ear, the decibels 
recorded were 25, 75, 80 and 70 Hertz respectively.  For the 
right ear, the decibels recorded were 25, 70, 75 and 70 Hertz 
respectively.  

The report of a February 2009 VA compensation and pension 
examination revealed that the claims file was reviewed with 
the records of audiological evaluations from 1980 to 2007 
reviewed.  The examiner noted that audiological evaluations 
from October 1980 through May 1985 generally showed moderate 
to severe sensorineural hearing loss for both ears.  A May 
1989 evaluation was noted to show severe sensorineural 
hearing loss in both ears.  However the evaluations from 
October 1994 to May 1996 generally showed moderate 
sensorineural hearing loss for both ears with sloping on high 
frequencies.  The record from August 2006 was noted to show 
moderate to severe sensorineural hearing loss for both ears 
and one from July 2007 showed severe sensorineural hearing 
loss for both ears.  His history was noted to include having 
worked in law enforcement using firearms until 2001 following 
service.  Along with hearing loss he was noted to have a 
constant bilateral tinnitus.  

The February 2009 VA examination report included a current 
audiological evaluation done at 1000, 2000, 3000 and 4000 
Hertz were as follows:  For the left ear the decibels 
recorded were 20, 65, 65 and 65 Hertz respectively with an 
average of 53.75 decibels.  For the right ear, decibels 
recorded were 25, 55, 65 and 65 Hertz respectively with an 
average of 52.5 decibels.  Speech recognition using the 
Maryland CNC scores were 68 percent right and 64 percent left 
ear.  He was deemed to have sensorineural hearing loss, mild 
to moderately severe.  The diagnosis was sensorineural 
hearing loss, both ears with high frequency hearing loss from 
moderately severe to severe in both ears.  Speech recognition 
was deemed to be around 60 percent for both ears.  The 
Veteran was noted to have claimed that his audiologist who 
followed him for workers compensation purposes (Dr. Israel) 
added background noise during the speech test.  This VA 
audiologist noted that he did add 30 to 40 decibels masking 
on the contralateral ear during the speech test, but the 
Veteran claimed that Dr. Israel's test was different than 
this one.  This may explain the discrepancy regarding the 
speech test score.  The Veteran was also noted to have 
associated tinnitus.  The effect of his hearing problems on 
his overall condition revealed that he was not employed and 
the impact on his occupational activities included poor 
social interactions and hearing difficulty.  No effects on 
his daily activities were reported.  

The Veteran testified in July 2009 that he first filed a 
claim for hearing loss in 1994 and was denied for not meeting 
the criteria for entitlement to benefits.  He argued that 
this denial was based on testing and evaluation that was 
improper.  He claimed the VA failed to perform proper testing 
for his hearing loss as they did not perform a "multi 
babble" test.  He also alleged that his hearing was 
gradually worsening.  He alleged that he should be awarded a 
30 percent rating for hearing loss dating back to 1994.  He 
reported that he was retired on disability because of hearing 
loss in 1984 and then received workers compensation benefits 
from 1984 to 2000.  He noted that the doctor, Dr. Israel who 
conducted audio testing was government appointed in 
conjunction with his workers compensation claim.  This doctor 
first saw him in 1985.   The Veteran testified that he was 
waiving additional evidence submitted at the hearing.  The 
evidence submitted with the July 2009 hearing was an article 
describing word recognition testing using multi tasker 
babble.  

III.  Increased Rating-Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work. 38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86.  Under those provisions, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
alternately when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 

The Board will first address the staged 20 percent rating 
currently in effect before discussing the noncompensable 
rating in effect for the appellate period prior to this date.  

In this case the 20 percent rating was assigned effective 
July 18, 2007, the date that a private evaluation showed 
evidence of an exceptional pattern of hearing impairment.  A 
review of this evaluation does not reflect that a rating in 
excess of 20 percent rating is warranted, as even with 
consideration of the exceptional pattern, his hearing is 
shown to be no more than a level V hearing for the right ear 
and level VI hearing for the left ear.  The Board notes that 
the RO did erroneously calculate the puretone averages of the 
left ear, when it reported that the left ear measured 60 
decibels at 4000 Hertz rather than 70 decibels at that level 
as a review of the report shows.  The rest of the 
measurements for the left ear and for the right ear were 
reported correctly.  Thus the correct puretone average for 
the left ear is actually 62.5 (rounded up to 63) rather than 
the 60 decibels cited by the RO.  The right ear was correctly 
calculated to be 60 decibels.  The RO then assigned Roman 
numerals IV for both the left ear and right ear, which it 
rounded to V for each ear, as per 38 C.F.R. § 4.86(b).  
However the correct Roman numeral for the left ear is V, 
while the right ear is IV.  When rounded up to the next 
highest number, the left ear should be assigned VI, while the 
right ear is V.  Despite this correction, a rating in excess 
of 20 percent for the bilateral hearing loss is not shown, as 
these numbers still reflect a 20 percent rating under 
Diagnostic Code 6100, Table VII for evaluating hearing 
impairment for the period from July 18, 2007.  

Likewise the results of the VA compensation and pension 
audiological evaluation from February 2009, which now does 
not show the exceptional hearing impairment pattern, but does 
reveal significantly low scores for speech discrimination, 
continues to show a hearing loss of level V for the right ear 
and VI for the left ear, which continues to warrant a 20 
percent rating under Diagnostic Code 6100.  Even if the 
criteria for exceptional hearing could be considered for this 
evaluation, the Board notes that this would not change the 
rating above 20 percent as the puretone averages when 
considered without the speech discrimination would actually 
be reflective of less disability as each ear would be level 
III, rounded up to Level IV, also within the criteria for a 
20 percent rating.

In regards to whether an increased rating is warranted for 
the hearing loss during the increased rating appellate period 
from October 6, 2004 (one year prior to date of receipt of 
increased rating claim on October 6, 2005) to July 18, 2007 
(the effective date of the staged increase to 20 percent), 
the Board finds that there is a reasonable doubt on the 
question of whether, as of October 6, 2004, it was factually 
ascertainable that the Veteran's service-connected bilateral 
hearing loss had increased in severity to warrant a 10 
percent disability rating.  The November 2005 VA examination, 
while incomplete because speech discrimination was not done, 
does not show an exceptional hearing loss pattern, based 
solely on puretone thresholds.  Upon affording the Veteran 
the benefit of the doubt due to the omission of speech 
discrimination scores which resulted in an inaccurate 
assessment of the severity of his hearing loss, the Board 
shall evaluate this examination under the criteria for 
exceptional hearing loss.  Doing so shows him to have Level 
III hearing in the right ear (average 51 decibels) and Level 
III hearing in the left ear (average 53 decibels).  This is 
still a noncompensable (0 percent) rating under Diagnostic 
Code 6100 under Table VIA.  However the Roman numeral 
assigned under this Table is to then be elevated to the next 
highest Roman numeral when evaluating for exceptional hearing 
loss.  See 38 C.F.R. § 4.86 (b) (2009).  This would elevate 
his hearing levels to be IV for each ear, which results in a 
10 percent rating under Table VII.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that a 10 percent rating is warranted for bilateral 
hearing loss from the increased rating appeal period from 
October 6, 2004 to July 18, 2007.  However the evidence shows 
that a rating in excess of 10 percent disabling is not 
warranted at any time during the rating appeal period from 
October 6, 2004 to July 18, 2007.  The evidence reflecting on 
this period includes an August 16, 2006 private medical 
examination, which is noted to provide insufficient evidence 
for the purpose of evaluating the severity of hearing loss, 
because it failed to record readings at 3000 Hertz.  However 
the available readings did not show evidence of an 
exceptional hearing loss, as there was not shown a steep 
increase in the puretone threshold from 30 decibels or less 
at 1000 Hertz to 70 decibels or more at 2000 Hertz.  His 
puretone threshold at 1000 Hertz was 40 decibels for the 
right ear and 50 decibels for the left ear, and at 2000 Hertz 
was 75 decibels for the right ear and 80 decibels for the 
left ear.  The available readings also fail to show he has 
puretone thresholds of 55 decibels or more for either ear.  
Thus he lacks an exceptional hearing loss pattern which would 
suggest the possibility of assigning a higher rating in 
excess of 10 percent pursuant to Table VIA, and the evidence 
is otherwise not sufficient to accurately calculate the 
puretone thresholds due to the omission of readings at 3000 
Hertz.  

An October 2006 VA compensation and pension examination, 
which does include complete recordings of the puretone 
thresholds and speech discrimination scores, showed findings 
representing a Level I hearing loss in the right ear 
(averaging 49 decibels with 92 percent speech discrimination) 
and Level II hearing loss in the left ear (averaging 65 
decibels with 92 percent speech discrimination), which 
equates to a noncompensable (0 percent) rating.  Again the 
findings from this examination reflect no evidence of 
exceptional hearing loss pattern that potentially would 
suggest a higher rating in excess of 10 percent.  None of the 
available evidence reflects that a rating in excess of 10 
percent disabling is warranted for the Veteran's hearing loss 
for the rating period prior to July 18, 2007.  

The first evidence showing that the criteria for a 20 percent 
rating for bilateral hearing loss disability had been met was 
a July 18, 2007 private audiological examination report.  In 
summary, with consideration of reasonable doubt, the evidence 
supports a grant of 10 percent disabling for bilateral 
hearing loss for the appellate period prior to July 18, 2007; 
however, the preponderance of the evidence is against a 
higher rating in excess of the 20 percent for the rating 
period from July 18, 2007.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. §§ 4.3, 4.7. 

III.  Earlier Effective Date for Increased Ratings

The Board now turns to whether the Veteran is entitled to an 
earlier effective date for entitlement to an increased rating 
for bilateral hearing loss, now shown to be 10 percent 
disabling from October 6, 2004 (one year prior to receipt of 
claim for increased rating on October 6, 2005) and 20 percent 
disabling from July 18, 2007 (first date audiological 
examination shows the criteria for 20 percent rating were 
met).  The Veteran generally contends that his hearing loss 
disability has been worsening since the 1990s, so does not 
understand why a compensable rating was not granted earlier.  

As noted in the Introduction to this decision, the Veteran's 
claim for increased (compensable) rating for hearing loss 
includes the period from October 6, 2004 (one year prior to 
receipt of the October 6, 2005 increased rating claim) to the 
present.  38 C.F.R. § 3.400(o)(2) (2009) (increased ratings 
up to one year prior to receipt of claim if it is factually 
ascertainable that an increased in disability had occurred).  
Any contentions that the Veteran's service-connected hearing 
loss had worsened on or after October 6, 2004 must be 
considered as part of the issue of increased rating claim for 
hearing loss (that was received on October 6, 2005), and not 
part of an effective date issue; the effective date issue 
pertains only to any remaining contentions that a higher 
rating should have been granted prior to October 6, 2004.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  The 
Court in Hazan noted that 38 U.S.C.A. 
§ 5110(b)(2) requires a review of all the evidence of record 
(not just evidence not previously considered) as to the 
disability in order to ascertain the earliest possible 
effective date.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 
§ 3.155.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

As discussed above in the factual background, the increased 
rating claim currently on appeal was received on October 6, 
2005, so we have considered the one year period prior to 
receipt of increased rating in finding that entitlement to a 
10 percent rating arose as of October 6, 2004, the one year 
period prior to claim for increase.   An earlier claim was 
adjudicated by a prior unappealed rating decision dated in 
July 1996, which granted service connection for hearing loss 
and assigned an initial noncompensable rating (thereby 
satisfying an initiated appeal of a July 1995 rating decision 
that denied service connection for hearing loss, See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)).  The Veteran did 
not appeal the initial rating for hearing loss after 
receiving notice in July 1996.  

There are no other prior unappealed ratings addressing this 
increased rating matter prior to the October 2005 claim.  
Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  Absent a finding of CUE in a prior final 
decision, the effective date assigned can be no earlier than 
that date.  No revision to a prior final decision may be made 
absent a finding of CUE or a finding of non-finality.  38 
U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 
(1997) (RO decision rendered non-final for insufficient 
notice); see also Link v. West, 12 Vet. App. 39, 44 (1998) 
(holding that CUE claim does not exist, as matter of law, 
where there is no prior final RO decision). 

The Veteran has not filed a CUE claim against any prior 
rating's adjudication of the bilateral hearing loss claim.  
While he has submitted statements alleging that the RO relied 
on faulty evidence in making its prior decisions, statements 
contain no allegations to suggest that he was raising CUE 
with any prior ratings addressing the rating of his service-
connected hearing loss disability.  Hence, CUE in a prior RO 
decision is not here considered as a basis for the Veteran's 
earlier effective date claim for increased rating for hearing 
loss.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.105(a), 20.302, 20.1103 (2009); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992) (en banc)); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), en banc review denied, February 2, 
1994.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
holding that a freestanding claim for an earlier effective 
date as to a previous final decision is not authorized by 
law.

Since the most recent final July 1996 adjudication, neither 
the Veteran, nor has any service organization, attorney, or 
agent submitted any documents or statements that could be 
reasonably construed as an informal claim prior to the 
increased rating claim that was received on October 6, 2005.  
There are no other federal records or examination reports 
associated with the claims folder that could serve as an 
informal claim from within one year of the October 6, 2005 
claim under the purview of 38 C.F.R. § 3.157.  

These Federal Workers Compensation records do reflect some 
hearing impairment in the 1980s.  More recent records from 
the Federal Workers Compensation prior to October 2005 
however did not indicate whether such severity of hearing 
loss was ongoing, or whether these records from 1988 or 1989 
showed only a temporary worsening at that time.  It is also 
noted that the VA examination of June 1995 which had been 
considered by the prior rating decision of July 1996 showed 
findings of Level II hearing in each ear, which is 
noncompensable (0 percent).  These Federal Workers 
Compensation records, while suggesting hearing loss prior to 
the October 6, 2005 claim, cannot serve as the basis for an 
effective date prior to October 6, 2004 because there was no 
pending increased rating claim.  See 38 C.F.R. § 3.400.  The 
law is clear that the effective date for a grant of an 
increased rating is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).  

For these reasons, the Veteran's claim for an earlier 
effective date than October 6, 2004 for increased rating for 
bilateral hearing loss must be denied as a matter of law.  In 
this matter, while the evidence suggests some ongoing hearing 
impairment, the claim for increased rating for service-
connected bilateral hearing loss was not received until 
October 6, 2005.  The Veteran's earlier effective date claim 
cannot be substantiated as a matter of law, and must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law).

IV.  TDIU

The Board now turns to whether the Veteran is entitled to 
TDIU benefits.  In order to establish a total disability 
rating based on individual unemployability, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

In this case, the Veteran has established service-connected 
disabilities of bilateral hearing loss rated at 20 percent 
and a bilateral tinnitus rated at 10 percent.  The combined 
rating is 30 percent and this constitutes as single 
disability as it arises from a common etiology.  There are no 
additional service connected disabilities. 

Thus, the combined evaluation of his service-connected 
disability is no more than 30 percent disabling, and does not 
reach 60 percent.  38 C.F.R. § 4.25.  The Veteran fails to 
meet the minimum threshold criteria for TDIU under 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  If 
the Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, which would justify a 
TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

In this case, the Veteran in not unemployable based on 
service-connected disabilities.  A review of the evidence 
confirms that the Veteran is disabled from his former 
employment as a U.S. Marshal and that his hearing loss would 
preclude him from working at this particular job which 
requires good unamplified hearing in order to perform this 
job safely and effectively.  However he is not shown to be 
precluded from all other forms of substantially gainful 
employment based on his service-connected disabilities of 
hearing loss and tinnitus.  Of note the U.S. Department of 
Labor in its September 1994 decision found that he was 
capable of working as a private investigator.  His work 
history is noted to include not only police work for the U.S. 
Marshal's office and for the D.C. police, but also non police 
type work as a private investigator and 3 years as a physical 
therapist.  

The medical and occupational evidence which was reviewed and 
considered in the February 1999 occupational opinion that he 
was not medically fit to perform duties as a criminal 
investigator for the U. S. Marshals' service is noted to be 
silent as to his abilities to perform other job duties such 
as private investigator or physical therapist, which he had 
previously done.  Although the VA examinations from November 
2005 and February 2009 did report significant effects on his 
occupational ability with impacts including poor social 
interaction and hearing difficulties, the bulk of the 
evidence which includes a history of non law enforcement 
types of employment which he is not shown to be precluded 
from doing, does not reflect that the Veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disability.  In this case the Veteran is 
shown to be restricted from a narrow field of employment, 
specifically Federal Law enforcement.  Thus in this matter, 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration is not appropriate.  



In summary the preponderance of the evidence is against a 
grant of TDIU; there is no doubt to be resolved because the 
weigh of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating of 10 percent for bilateral hearing loss, 
for the period from October 6, 2004 to July 18, 2007, is 
granted; the appeal is granted to this extent only.  

An effective date prior to October 6, 2004 for a grant of a 
10 percent rating for service-connected bilateral hearing 
loss is denied.

A TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


